                          

                         





                                                                     LERNER NEW YORK – BANK ACCOUNTS
 Bank Account Contact Information
 CORPORATE BANK ACCOUNTS
                                                                                                                                                          Account
 Bank Name                          Bank Address                                                  Contact Person                 Phone Number             Number           Type of Account

 The Bank of New York               101 Barclay Street - 19 W, New York, NY 10286                 Susan Maxon / Philip Seifert   973-357-7501             #0300953627      Lerner New York Accounts
                                                                                                                                                                           Payable
 The Bank of New York                                                                                                            412-234-6563             #0300953742      Lerner New York Payroll
 The Bank of New York                                                                                                                                     #0300956174      NY&CO Group Payroll
 The Bank of New York                                                                                                                                     #0300956182      NY&CO Group Accounts Payable
 The Bank of New York                                                                                                                                     #8900504560      NY&CO Group Master Account
 Wells Fargo/Wachovia               Wachovia Bank, A Wells Fargo Company                          Shakeesha Gilliard             704-444-6010             #2000049238598   Lerner New York Concentration
                                    301 South Tryon Street, Mail Code: D1129-073
                                    Charlotte, North Carolina 28288-1003

 Huntington                         41 South High Street - Columbus, OH 43215                     Terri Johnson                  614-480-4286             #01891089543     Tax Payment
 Bank of America Merrill Lynch      170 Parkway West Suite 180 Duncan, SC 29334                   Customer Service               888-400-9009             #9429023548      UnitedHealth Medical Claims
                                                                                                                                                                           Escrow Account
 Bank of America Merrill Lynch                                                                    Customer Service               888-400-9009             #9429022684      UnitedHealth FSA/CERA Escrow
                                                                                                                                                                           Account
 Chase Metlife                      Church Street Station - PO Box 932- New York, NY 10008-0932                                  718-242-3488             #475-019377      Metlife Dental Medical Claims
                                                                                                                                                                           Escrow Account


 PNC                                Grant Thornton LLP 171 North Clark, Suite 200                 Donald L. Lippert, Jr.         312-602-8042             4645238145       LLC Escrow Account
                                    Chicago, IL 60601

 STORE DEPOSITORY ACCOUNTS

 Bank of America                    Bank of America Plaza, Darlene Hackermack TX -492-07-14       Lisa Sharp                     888-715-1000 ext.50118      3751205656           Consolidated
                                    901 Main Street
                                    Dallas, TX 75202-3714


 BB&T                               200 West Second Street                                        Mary Long                      410-860-1904                5256694389           Consolidated
                                    Winston-Salem, NC 27101


 Capital One                        313 Carondelet St, New Orleans, LA 70130                      Tammy Pratts                   504-533-2905                004910668            Consolidated


 JP Morgan Chase                    1 Chase Manhattan Plaza 8th floor, NY1-A174                   Sharon Sellers-Smith                                       899557656            Consolidated
                                    NY, NY 10005

 Citizens                           2039 E. Lincoln Highway Langhorne, PA 19047                   Elizabeth Wrenn                401-260-2395                6101736664           Consolidated



 Comerica                           500 Woodward Avenue, 9th Floor                                                               800-852-3649                1851043651           Consolidated
                                    Detroit, MI 48226

 Fifth Third                        142 W 57th Street, Suite 1600 New York, NY 10019              Nadia Nammari                  708-442-3500                99941926             Consolidated
                                                                                                  Brian Doring                   704-688-1523
                                                                                                  Todd Robinson


60917/0001-20273340v2
 First Tennessee                            401 S. Mt. Juliet Road #133                          Regina Anderson                       009760076       Consolidated
                                            Mt. Juliet, TN 37122
                                            615-758-8770

 Huntington                                 41 South High Street - Columbus, OH 43215            Veronica Ward         248-228-1687    1891978450      Consolidated


 Key Bank                                   127 Public Square                                    Cindy Swank           216-689-3516    350011017448    Consolidated
                                            Mail Code 0H-01-270621
                                            Cleveland, OH 44114


 M&T Bank                                   2100 Park Street                                     Katrina Patrick       315-474-2280    9856373874      Consolidated
                                            Syracuse, NY 13208

 PNC                                        PNC Bank                                             Patricia A. Vetrano   732-220-3014    1008965872      Consolidated
                                            249 Fifth Avenue
                                            Pittsburgh, PA 15222

 Regions                                    2050 Parkway Office Circle | Hoover, Al 35244-1805   Jerry Warnock         205-766-5193    300430188       Consolidated


 Santandar                                  2655 Richmond Avenue Staten Island, NY 10314                               718-370-3623    1781078378      Consolidated


 IBC                                        3817 NW Expressway, Suite 100                        Herschel Hibbard      405-841-8952    1600753671      Consolidated
                                            Oklahoma City, OK 73112


 US Bank                                    US Bank                                              Julie Goeke           513-632-4726    153910000741    Consolidated
                                            Treasury Management EX-MA-Fed
                                            1 Federal Street
                                            Boston, MA 02110

 TD BANK NORTH                              Deposit Operations                                   Denise McCabe         603-222-9653    8244208323      Consolidated
                                            P.O. Box 1377
                                            Lewiston, Maine 04243-1377

 Wells Fargo                                Wachovia Bank, A Wells Fargo Company                 Shakeesha Gilliard    704- 444-6010   4801895582      Consolidated
                                            301 South Tryon Street, Mail Code: D1129-073
                                            Charlotte, North Carolina 28288-1003

 Wells Fargo (previously Wachovia)          Wachovia Bank, A Wells Fargo Company                 Shakeesha Gilliard    704-444-6010    2000001102659   Consolidated
                                            301 South Tryon Street, Mail Code: D1129-073
                                            Charlotte, North Carolina 28288-1003



 Key Bank (previously First Niagara Bank)   127 Public Square                                    Cindy Swank           216-689-3516    7900392411      Consolidated
                                            Mail Code 0H-01-270621
                                            Cleveland, OH 44114

                                                                                                                                                       Consolidated
 SIGNATURE BANK                             565 Fifth Avenue (at East 46th Street 12th Floor)    John Kourkoutis       646-981-2441    1501826428
                                            New York, NY 10017


                                            P.O. Box 94033                                                             888-340-2265    4802610068      Outlier
 HARRIS BANK                                Palatine, IL 60094-4033




60917/0001-20273340v2
 CAPITAL CITY BANK       P.O. Box 900                  Brittni Jones       478-738-6143   3700752301   Outlier
                         Tallahassee, FL 32302-0900                        888-671-0400


 Citizens Bank & Trust   P.O.Box 50                    Jacob Sherman       816-505-7001   8505640      Outlier
                         Chillicothe, MO 64601



 NBT BANK                P.O. Box 351                                      800-628-2265   7000772466   Outlier
                         Norwich, NY 13815-0351

 Plains Capital Bank     6002 Slide Road, Suite B-21   Hunter Christian    806-472-2361   1400004360   Outlier
                         Lubbock, TX 79414

 Sumner Bank and Trust   255 Indian Lake Blvd.         Sharlene Peladeau   866-762-8392   1005941      Outlier
                         Hendesonville, TN 37075

 Wells Fargo             420 Montgomery Street         Eric Wisniewski     312-920-3502   4849633243   DDA
                         San Francisco, CA 94014




60917/0001-20273340v2
                                                                LERNER NEW YORK OUTLET – BANK ACCOUNTS

 Bank Account Contact Information


 CORPORATE BANK ACCOUNTS
                                                                                                                                              Account
 Bank Name                          Bank Address                                              Contact Person         Phone Number             Number             Type of Account
 The Bank of New York                                                                                                                         #0300918380        Lerner New York Outlet Inc
                                                                                                                                                                 Accounts Payable
 Wells Fargo/Wachovia               Wachovia Bank, A Wells Fargo Company                      Shakeesha Gilliard     704-444-6010             #2000049238598     Lerner New York Concentration
                                    301 South Tryon Street, Mail Code: D1129-073
                                    Charlotte, North Carolina 28288-1003

 STORE DEPOSITORY ACCOUNTS
 Bank of America -Outlets           Bank of America Plaza, Darlene Hackermack TX -492-07-14   Lisa Sharp             888-715-1000 ext.50118      4426853251             Consolidated
                                    901 Main Street
                                    Dallas, TX 75202-3714

 Citizens- Outlets                  2039 E. Lincoln Highway Langhorne, PA 19047               Elizabeth Wrenn        401-260-2395                6230872653             Consolidated

 JP Morgan Chase- Outlets           270 Park Avenue                                           Sharon Sellers-Smith   800-935-9935                899557672              Consolidated
                                    New York, NY 10017

 Comerica - Outlet                  500 Woodward Avenue, 9th Floor                                                   800-852-3649                1852636677             Consolidated
                                    Detroit, MI 48226

 PNC - Outlet                       PNC Bank                                                  Patricia A. Vetrano    732-220-3014                1028878848             Consolidated
                                    249 Fifth Avenue
                                    Pittsburgh, PA 15222

 IBC - Outlet                       2808 E 101st St                                           Herschel Hibbard       918-497-2810                1603472606             Consolidated
                                    Tulsa, OK 741372

 Wells Fargo – Outlet               Wachovia Bank, A Wells Fargo Company                      Shakeesha Gilliard     704- 444-6010               2000049276547          Consolidated
                                    301 South Tryon Street, Mail Code: D1129-073
                                    Charlotte, North Carolina 28288-1003

 Signature Bank – Outlet            565 Fifth Avenue (at East 46th Street 12th Floor)         John Kourkoutis        646-981-2441                1501826436             Consolidated
                                    New York, NY 10017



 Huntington Bank - Outlet           41 South High Street - Columbus, OH 43215                 Veronica Ward          248-228-1687                01892909062            Consolidated



 BB&T – Outlet                      2400 North Salisbury Blvd                                 Mary Long              410-860-1904                0005158375607          Consolidated
                                    Salisbury Md 21801

 TD Bank - Outlet                   Deposit Operations
                                    P.O. Box 1377                                             Denise McCabe          603-222-9653                8253179896             Consolidated
                                    Lewiston, Maine 04243-1377

 Pinnacle - Oulet                   4445 Poplar Ave.                                                                 901- 309-4960               16025928
                                     Memphis, TN 38117                                                                                                                  Consolidated
                                                                                                                                                 001581079257
 Santander (formerly Sovereign)     157 Summer Street Kingston, MA 02364                                             781-585-1001

                                                                                              Katrina Patrick        315-474-2880                9855319340             Consolidated
 M&T Bank – Outlet                  2100 Park Street Syracuse, NY13208
60917/0001-20273340v2
                                                                                Julie Goeke          513-632-4726   153910726650   Consolidated
 US Bank – Outlet          425 Walnut St PO Box 1038, Cincinnati, OH 45202

 Key Bank – Outlet         127 Public Square, Cleveland, OH 44114               Cindy Swank          216-689-3516   359681432910   Consolidated

 Regions- Outlet           2050 Parkway Office Circle | Hoover, Al 35244-1805   Jerry Warnock        205-766-5193   0164380394     Consolidated



 Ameris Bank (previously   PO Box3668                                           Brittany Mosteller   770-626-4902   2000012274     Outlier
 Hamilton State Bank)      Moultrie, GA 31776-3668



 Premier Bank              101 10th Street E                                    Mary Vandal          800-7792265    361003821      Outlier
                           Hastings, MN 55033



 Conway National Bank      9726 Highway 17 North                                Suzette Jackson      843-449-3373   1801294901     Outlier
                           Myrtle Beach, SC 29572



 BBVA Compass              PO BOX 10566                                         Alexandra Alvarez    800-266-7277   2513890543     Outlier
                           Birmingham, AL 35296



 First Citizens Bank       Central Bank Operations – DAC02                      Jeremy Poole         704-979-3168   7411236810     Outlier
                           PO Box 27131
                           Raleigh, NC 27611-7131

 South State Bank          PO Box 118068                                        Heidi Tessmer        843-342-1911   1150007464     Outlier
                           Charleston, SC 29423-9910




60917/0001-20273340v2
                                                                   FASHION TO FIGURE – BANK ACCOUNTS


 Bank Account Contact Information


 STORE DEPOSITORY ACCOUNTS
 Bank Name                          Bank Address                                              Contact Person       Phone Number             Account Number   Type of Account




 Bank of America – FTF              Bank of America Plaza, Darlene Hackermack TX -492-07-14   Lisa Sharp           888-715-1000 ext.50118   4427328840       FTF
                                    901 Main Street
                                    Dallas, TX 75202-3714

 Wells Fargo – FTF                  Wachovia Bank, A Wells Fargo Company                      Shakeesha Gilliard   704-444-6010             4094197167       FTF
                                    301 South Tryon Street, Mail Code: D1129-073
                                    Charlotte, North Carolina 28288-1003


 TD BANK - FTF                      Deposit Operations                                        Denise McCabe        603-222-9653             4342767112       FTF
                                    P.O. Box 1377
                                    Lewiston, Maine 04243-1377

 Fifth Third Bank - FTF             142 W 57th Street, Suite 1600 New York, NY 10019          Nadia Nammari        708-442-3500             9999179234       FTF
                                                                                              Brian Doring         704-688-1523
                                                                                              Todd Robinson

 Signature – FTF                    565 Fifth Avenue (at East 4                               John Kourkoutis      646-981-2441             1503182749       FTF
                                    6th Street 12th Floor)
                                    New York, NY 10017




60917/0001-20273340v2
